



AMENDMENT NO. ONE TO THE
WHOLE FOODS MARKET
2009 STOCK INCENTIVE PLAN
Pursuant to the authority of the Board of Directors of Whole Foods Market, Inc.,
and the provisions of Section 14.1 thereof, the Whole Foods Market 2009 Stock
Incentive Plan (the “Plan”) is hereby amended in the following respect only,
effective as of May 19, 2017:
(1)    Section 9, Subsection 9.3, is hereby amended in its entirety, to read as
follows:
“9.3    Settlement. An Award of Restricted Share Units shall be settled upon
such date(s) or event(s) designated by the Plan Administrator and specified in
the applicable Award Agreement. Notwithstanding the foregoing, to the extent
permitted by Section 409A of the Code, settlement may occur after such specified
date(s) or event(s) if: (i) the Plan Administrator reasonably anticipates that
settlement of a Restricted Share Unit would result in the loss of the Company’s
federal income tax deduction due to the application of Section 162(m) of the
Code, in which case settlement shall occur in the first taxable year in which
the Plan Administrator reasonably anticipates, or should reasonably anticipate,
that if settlement were made during such year, the deduction of an amount
attributable to such settlement would not be barred by application of Section
162(m) of the Code; (ii) the Plan Administrator reasonably anticipates that
settlement of a Restricted Share Unit would violate Federal securities law or
other applicable law, in which case settlement shall occur on the earliest date
as of which the Plan Administrator reasonably anticipates that settlement would
not cause such violation; (iii) it is administratively impracticable to settle a
Restricted Share Unit by such date and such impracticability was unforeseeable
on the Award Date, provided that settlement occurs as soon as administratively
practicable thereafter; or (iv) settlement by such date would jeopardize the
ability of the Company to continue as a going concern, provided that settlement
occurs as soon as doing so would not have such effect.”
(2)    Section 10 is hereby amended in its entirety, to read as follows:


“SECTION 10
SHAREHOLDER RIGHTS


Except to the extent otherwise provided in the applicable Award Agreement, no
Person shall have any rights as a stockholder of the Company with respect to any
Shares of Common Stock subject to an Award unless and until such Person becomes
the holder of record of such Shares pursuant to subsection 4.6 hereof, and
except as otherwise permitted by subsection 13.1, no adjustment will be made for
dividends or other distributions in respect of such Shares for which the record
date is prior to the date on which such Person has become the holder of record.
If an Award Agreement provides for dividend equivalent rights to be paid to the
Participant, except as otherwise provided in such Award Agreement, such amounts
shall be paid at the same time dividends are paid to the shareholders of the
Company, but in no event later than March 15th following the calendar year in
which such dividends were declared. For these purposes, a Participant who
receives a grant of Restricted Shares shall become a holder of record as of the
Award Date or, if later, the date on which the applicable Purchase Price is
paid, and shall thereafter be entitled to the voting and dividend rights
appurtenant to such Shares.”                            
4846-8267-9880v.1





